CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




FIRST AMENDMENT
THIS FIRST AMENDMENT (the “First Amendment”) is made and entered into as of the
23rd day of August, 2017, (the “Execution Date”) by and between HINES GLOBAL
REIT MARLBOROUGH CAMPUS LLC, a Delaware limited liability company (“Landlord”),
and HOLOGIC, INC., a Delaware corporation (“Tenant”).
RECITALS
A.    Landlord (as successor-in-interest to Marlborough Campus Limited
Partnership) and Tenant (as successor-in-interest to Cytyc Corporation) are
parties to that certain lease dated December 31, 2003 (the “Lease”). Pursuant to
the Lease, Landlord has leased to Tenant space currently containing 216,218
rentable square feet comprising the entire building known as “Building 3” and
located at 250 Campus Drive, Marlborough, Massachusetts (the “Premises”) in that
certain building complex known as The Campus at Marlborough (the “Project”)
consisting of four (4) buildings comprising 531,980 rentable square feet.
B.    The Lease by its terms shall expire on December 31, 2018 (the “Expiration
Date”), and in lieu of exercising the first of its two five-year extension terms
pursuant to Section 2.2 of the Lease, Tenant desires to extend the Term of the
Lease for a period of seven (7) years, and Landlord is willing to extend the
Term of the Lease on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:
I.    Extension of Term. The Term of the Lease is hereby extended for a period
of seven (7) years (the “Extension Term”), commencing January 1, 2019, and
expiring on December 31, 2025 (the “Extended Expiration Date”). Except as
otherwise set forth herein, the Extension Term shall be upon all of the same
terms and conditions of the Lease.


A.    Rent.


(i)    Base Rent. With respect to the Extension Term, Tenant shall pay Base Rent
for the Premises in the amounts set forth below:






Period




Annual Base Rent


Monthly Base Rent
Base Rent Per Rentable Square Foot


1/1/19 – 12/31/19
[***]
[***]
[***]
1/1/20 – 12/31/20
[***]
[***]
[***]
1/1/21 – 12/31/21
[***]
[***]
[***]
1/1/22 – 12/31/22
[***]
[***]
[***]
1/1/23 – 12/31/23
[***]
[***]
[***]
1/1/24 – 12/31/24
[***]
[***]
[***]
1/1/25 – 12/31/25
[***]
[***]
[***]



(ii)    Additional Rent.


(1)    With respect to the Extension Term, Tenant shall continue to pay Tenant’s
Share of Direct Expenses (i.e., the sum of Operating Expenses and Tax Expenses)
and Tenant’s Building Share in accordance with Article 4 of the Lease.


(2)    With respect to the Extension Term, Tenant shall continue to pay Tenant’s
Water Cost, Tenant’s Electricity Cost, and other charges for which Tenant is
directly responsible pursuant to Article 4 of the Lease.


B.
Condition of Premises. Whereas Tenant is in occupancy of the Premises, with
respect to the Extension Term, Tenant shall take the Premises “as-is”, in the
condition in which the Premises is in as of the commencement date of the
Extension Term, and without any obligation on the part of Landlord to refurbish
the Premises, and without any representation or warranty by Landlord to Tenant
as to the condition of the Premises or the Building.



C.    Responsibility for Improvements to Premises. In the event Tenant desires
any leasehold improvements be made to refurbish the Premises for the Extension
Term, said work shall be done at Tenant’s sole cost and expense.
II.
Cash Allowance. In order to induce Tenant to enter into this First Amendment,
Landlord shall pay to Tenant a cash allowance in the amount of $265,768.00 (the
“Cash Allowance”). The Cash Allowance shall be available to Tenant following the
full execution and delivery of this First Amendment by the parties, and Tenant
may use the Cash Allowance for any purpose Tenant deems appropriate.

II.
Security Deposit. Reference is made to the fact that Landlord is currently
holding a Security Deposit in the amount of $500,000.00 in the form of a letter
of credit (the “Current Security Deposit”) pursuant to the provisions of Article
21 of the Lease. Upon the full execution and delivery of this First Amendment by
the parties, (x) Article 21 of the Lease shall be deleted in its entirety and
shall be of no further force and effect, and (y) Landlord shall return the
Current Security Deposit to Tenant.

III.
Extension Option. Tenant shall continue to have two (2) options to further
extend the Term of the Lease for periods of five (5) years each, on the terms
and conditions set forth in the Lease.



IV.
Notices.

For all purposes of the Lease, the notice address for Landlord is as follows:
Hines Global REIT Marlborough Campus I LLC
c/o Hines Global REIT Inc.
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attention: Sherri Shugart


With copies of any notices to Landlord shall be sent to:


Hines Interests Limited Partners
100 Campus Drive
Marlborough, Massachusetts 01752
Attention: Property Manager


And


Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110
Attention: Hines


V.
Inapplicable Lease Provision. Exhibit I (Landlord’s Repair Work) of the Lease
shall have no applicability with respect to this First Amendment.

VI.    Miscellaneous.
B.
This First Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this First Amendment.

C.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

D.
In the case of any inconsistency between the provisions of the Lease and this
First Amendment, the provisions of this First Amendment shall govern and
control.

E.
Submission of this First Amendment by Landlord is not an offer to enter into
this First Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this First Amendment until Landlord has executed
and delivered the same to Tenant.

F.
The capitalized terms used in this First Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this First Amendment.

G.
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this First Amendment, other than Jones Lang LaSalle (the
“Broker”). Tenant agrees to indemnify and hold Landlord, its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents (collectively, the “Landlord Related Parties”) harmless from all claims
of any brokers claiming to have represented Tenant in connection with this First
Amendment, other than the Broker. Landlord agrees to indemnify and hold Tenant,
its members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and the respective principals and members of any such
agents (collectively, the “Tenant Related Parties”) harmless from all claims of
any brokers claiming to have represented Landlord in connection with this First
Amendment. Landlord agrees to pay any brokerage commission that may be due to
the Broker by reason of this First Amendment.

H.
Each signatory of this First Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. This First Amendment may be executed in any
number of counterparts which when taken as a whole shall constitute one and the
same document.



[Signatures appear on following page]
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the day and year first above written.


LANDLORD:
 
HINES GLOBAL REIT MARLBOROUGH
CAMPUS LLC, a Delaware limited liability company




By:  /s/ Kevin L. McMeans
      Name: Kevin L. McMeans
      Title: Manager
 
 
 
TENANT:


HOLOGIC, INC. 
a Delaware corporation




By: /s/ Ed Zielinski
Name: Ed Zielinski
Title: VP Global Real Estate
 





First Amendment, Page 1

